Citation Nr: 0611969	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-20 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
Insurance Center in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for the 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to a compensable rating for residuals of the 
service-connected shrapnel injury to the right forehead.  

3.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

4.  Entitlement to service connection for claimed phlebitis.  

5.  Entitlement to service connection for a claimed low back 
disorder.  

6.  Entitlement to service connection for a claimed bilateral 
hand disorder.  

7.  Entitlement to service connection for a claimed right 
knee disorder.  

8.  Entitlement to service connection for a claimed left knee 
disorder, status post left total knee arthroplasty.  

9.  Entitlement to service connection for claimed bilateral 
foot numbness.  

10.  Entitlement to service connection for claimed sterility.  

11.  Entitlement to service connection for claimed neck 
warts.  

12.  Entitlement to service connection for claimed shingles.  

13.  Entitlement to service connection for claimed tinnitus.  

14.  Entitlement to service connection for the claimed 
residuals of a left calf injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1970.  He served in the Republic of Vietnam, and his 
awards and decorations include the Purple Heart medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
RO.  

The veteran failed to attend his requested videoconference 
hearing scheduled for February 2006.  His request for a Board 
hearing therefore is considered withdrawn.  

In his original May 2001 claim for compensation and again in 
June 2003, the veteran requested service connection for lost 
teeth caused by trauma.  The record shows the RO has 
repeatedly advised him with respect to receiving outpatient 
dental treatment, but has not adjudicated the claim for 
service connection for loss of teeth.  

The issue of service connection for loss of teeth is 
therefore referred to the RO for appropriate action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran contends that the initial evaluations assigned 
his PTSD and residuals of a shrapnel injury to the right 
forehead do not accurately reflect the severity of those 
disorders.  He also contends that the other disorders listed 
on the title pages of this action originated in or are 
otherwise related to service.  

Turning first to the PTSD claim, when examined by VA in June 
2002, the veteran reported several psychiatric complaints, 
and following mental status examination was assigned a Global 
Assessment of Functioning (GAF) score of 58.  

When last examined by VA in December 2003, he reported that 
he was employed on a full time basis, but expected to lose 
his job soon when his factory closed.  The examiner assigned 
a GAF score of 44.  

The VA treatment records on file show that his psychiatric 
symptoms were partially relieved with medication, and that 
his GAF score was estimated as 50.  He reported that he had 
been fired in the past from several jobs for conflicts 
unrelated to his PTSD, but had consistently remained employed 
at one job or another since service.  

On file are statements from Dr. C. Hankins dated from July 
2003 to August 2004.  Collectively, the statements explain 
that the veteran held at least 22 jobs following service, 
that he lost his last job in May 2004 when the business 
closed, and that since this time the veteran had experienced 
problems obtaining employment due to PTSD.  

In the August 2004 statement, the doctor concluded that the 
veteran was unemployable on account of PTSD.  In each 
statement, regardless of employment status, Dr. Hankins 
estimated the veteran's GAF score as 38.  

Given that the veteran was last examined by VA prior to 
losing his job, the Board finds that another VA examination 
would be helpful in determining whether he experiences total 
occupational and social impairment from his PTSD.  

Turning to the residuals of the shrapnel wound to the right 
forehead, the record reflects that the veteran was last 
examined for the disability in June 2002.  Effective August 
30, 2002, the criteria for evaluating disorders of the skin, 
including scars, were amended.  See 67 Fed. Reg. 49,590-99 
(2002).  

Unfortunately, the examiner did not discuss whether the 
veteran's scar was adherent, and medical records on file do 
not otherwise address the scar.  

Under the amended criteria, adherence of a scar is a 
"characteristic of disfigurement" which, if present, would 
warrant assignment of a compensable rating.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2005).  The Board must 
therefore remand the issue for further VA examination.  

In addition, when viewed in light of the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), the record shows that the RO has not 
provided the veteran with the notice to which he is entitled 
under 38 U.S.C.A. § 5103(a) with respect to the above claim.  

As to the service connection claims, the record shows that 
the RO never scheduled the veteran for VA examinations 
addressing the presence and etiology of the claimed 
disorders.  

The Board points out that private treatment records for 
December 1990 to June 2001 and VA treatment records on file 
for September 2002 to May 2004 do document current diagnoses 
with respect to several of the claimed disorders.  

Under the circumstances, the Board is of the opinion that the 
veteran should be afforded VA examinations in connection with 
the claims for service connection currently on appeal.  

The VA treatment records on file refer to X-ray studies of 
the veteran's back performed in October 2001.  

Given that no VA records dated prior to September 2002 are on 
file, the entry suggests that pertinent VA treatment records 
remain outstanding.  On remand, the RO should obtain any 
outstanding VA medical records for the veteran.  See 
generally, Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the veteran and 
his representative with a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for each of the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to the claims on appeal.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the veteran 
which have not been secured previously.  
In any event, the RO should obtain any 
outstanding medical records for the 
veteran from the Philadelphia, 
Pennsylvania VA Medical Center for the 
period from March 1970 to the present.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's low back 
disability; bilateral hand disability; 
bilateral knee disability; bilateral foot 
numbness; and residuals of an injury to 
the left calf.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  

A.  With respect to any low back 
disorder identified, the examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that the low back 
disability is etiologically related 
to service or was present within one 
year of the veteran's discharge 
therefrom.  

B.  With respect to any right and/or 
left hand disorder identified, the 
examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
the hand disorder is etiologically 
related to service or was present 
within one year of the veteran's 
discharge therefrom.  

C.  With respect to any right and/or 
left knee disorder identified, the 
examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
the knee disorder is etiologically 
related to service or was present 
within one year of the veteran's 
discharge therefrom.  

D.  With respect to any right and/or 
left foot disorder identified, the 
examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
the foot disorder is etiologically 
related to service or was present 
within one year of the veteran's 
discharge therefrom.  

E.  With respect to any residuals of 
a left calf injury identified, the 
examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
the disorder is etiologically 
related to service.  

The rationale for all opinions expressed 
should be explained.  The veteran's 
claims file, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect that 
such a review of the claims file was 
made.  

4.  The RO should also arrange for the 
veteran to undergo a VA dermatological 
examination by a physician with 
appropriate expertise to determine the 
nature, extent, and severity of the 
service-connected residuals of a shrapnel 
wound to the right forehead; the nature, 
extent and etiology of the veteran's neck 
warts; and the nature, extent and 
etiology of the veteran's shingles.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  With respect to the residuals of 
a shrapnel wound to the right forehead, 
the physician must provide specific 
findings as to the presence or absence of 
each of the eight "characteristics of 
disfigurement" relevant to evaluating 
disfigurement of the head, face, or neck.  

With respect to any neck warts 
identified, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the neck warts are etiologically 
related to service.  With respect to any 
shingles identified, the examiner should 
be requested to provide an opinion as to 
whether it is at least as likely as not 
that the shingles is etiologically 
related to service.  The rationale for 
all opinions expressed should be 
explained.  The veteran's claims file, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The examination report is to 
reflect that such a review of the claims 
file was made.  

5.  The RO should arrange for the veteran 
to undergo a VA audiological examination 
to determine the nature, extent and 
etiology of the veteran's bilateral 
hearing loss; and the nature, extent and 
etiology of the veteran's tinnitus.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  With respect to any hearing loss 
identified, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the hearing loss is etiologically 
related to service or was present within 
one year of his discharge therefrom.  
With respect to any tinnitus identified, 
the examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not that the tinnitus 
is etiologically related to service.  

The rationale for all opinions expressed 
should be explained.  The veteran's 
claims file, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect that 
such a review of the claims file was 
made.  

6.  The RO should also arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of the veteran's sterility.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  If the examiner concludes that 
the veteran is sterile, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that the sterility is etiologically 
related to service.  The rationale for 
all opinions expressed should be 
explained.  The veteran's claims file, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The examination report is to 
reflect that such a review of the claims 
file was made.  

7.  The RO should also arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of the veteran's phlebitis.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  With respect to any phlebitis 
found, the examiner should be requested 
to provide an opinion as to whether it is 
at least as likely as not that the 
phlebitis is etiologically related to 
service.  The rationale for all opinions 
expressed should be explained.  The 
veteran's claims file, including a copy 
of this remand, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect that 
such a review of the claims file was 
made.  

8.  The RO should arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the extent of 
his service-connected PTSD.  The examiner 
should indicate with respect to each of 
the psychiatric symptoms identified under 
the schedular criteria for rating mental 
disorders whether such symptom is a 
symptom of the veteran's service-
connected PTSD.  The examiner should also 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the veteran's service-
connected psychiatric disability, to 
include whether it renders the veteran 
unemployable, and a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.  

Any indicated studies should be 
performed, and the rationale for all 
opinions expressed should be provided.  
The claims folder, including a copy of 
this REMAND, must be made available to 
the examiner for proper review of the 
medical history.  The examination report 
is to reflect that such a review of the 
claims folder was made.  

9.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.   

10.  The RO must then readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO must issue 
a supplemental statement of the case, and 
provide the veteran and his 
representative with an opportunity to 
respond.  The veteran should be given an 
opportunity to respond to the 
supplemental statement of the case as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate consideration.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).  

